EXHIBIT 10.3
PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
Lufthansa/Swiss Reimbursement Program Amendment
This amendment amends and is governed by the Global Agreement with an effective
date of January 1, 2004 between Amadeus IT Group, S.A. (“Amadeus“) and Ebookers
PLC (“EBOOKERS“), as amended, (together referred to as “the Agreement“) and is
effective as of July 1, 2008 (the “Amendment Effective Date“). All capitalized
terms and conditions herein have the definitions as provided in the Agreement or
as otherwise indicated herein.
WHEREAS, Lufthansa AG (“Lufthansa“) and Swiss International Airlines AG
(“Swiss“) have announced the imposition of certain travel agency surcharges
through the Lufthansa/Swiss Preferred Fare Program;
WHEREAS, EBOOKERS on behalf of itself and EBOOKERS Locations, has agreed with
Lufthansa and/or Swiss to particpate in the Lufthansa/Swiss Preferred Fare
Program;
WHEREAS, according to the Lufthansa/Swiss Preferred Fare Program, EBOOKERS
Locations in the applicable territories are obliged to bear certain costs (the
“LH/LX Preferred Fare Surcharge“):
WHEREAS, the Parties have reached an agreement regarding the LH/LX Preferred
Fare Surcharge and other terms and conditions;
IT IS AGREED:
§ 1 Reimbursement/Handling
A. Germany

  1.   The Amadeus ACO in Germany (“Amadeus Germany”) provides EBOOKERS
Locations in Germany with an electronic mailbox on the Amadeus Germany portal
(extranet). EBOOKERS shall ensure that the EBOOKERS Locations provide Amadeus
Germany with the itemization they receive monthly from BSP for paying the LH
and/or LX Preferred Fare Surcharge (ADM) to Lufthansa and/or Swiss and received
refunds (ACM) from Lufthansa and/or Swiss.     2.   Reimbursement requests shall
be made to Amadeus Germany in txt and pdf format. The reimbursement will be made
by Amadeus Germany and will be based on the ADM/ACM per IATA number. The
EBOOKERS Locations in Germany will submit their reimbursement request as soon as
possible but in no event later than the end of the month following the month the
EBOOKERS Locations received the Lufthansa ADM data. Reimbursements will be made
in the month following the month the reimbursement request is received by
Amadeus Germany and will be provided usually by the 15th but no later than the
17th of such month. Neither Amadeus nor Amadeus Germany is responsible for any
delays resulting from BSP or for reimbursements where EBOOKERS Locations have
not otherwise followed the above timelines.     3.   The same applies to refunds
where surcharges have been paid for by the EBOOKERS Location and Amadeus Germany
had already reimbursed them. In that case, the reimbursement shall be paid back
to Amadeus Germany (if possible,

 



--------------------------------------------------------------------------------



 



      Amadeus Germany will directly reconcile). EBOOKERS shall instruct the
EBOOKERS Locations in Germany to allow Amadeus Germany to do the financial
transactions via bank collection procedure.

  4.   The above right of reimbursement ceases, if Amadeus Germany receives the
ADM txt data and the ADM pdf data later than by the end of the month following
the month of invoicing by Lufthansa and/or Swiss.

B. Switzerland and Austria.
The reimbursement process for EBOOKERS Locations in Switzerland and Austria is
not yet finalized and will depend on the format and frequency which the Swiss
BSP is able to provide, and that at the date of signature of this Amendment has
not yet been finalized. The Parties agree to work in good faith to engage into a
comparable process to the one defined for Germany, as soon as the necessary
details are provided based on the process outlined by Swiss and Lufthansa. In
any case, reimbursement at a country level will be via Amadeus or applicable
Amadeus ACO. For the avoidance of doubt, once such a process has been agreed
Amadeus or the applicable Amadeus ACO, reimbursement of the LH/LX Preferred Fare
Surcharge will be made to EBOOKERS Locations in Switzerland and, with respect to
Austria to the EBOOKERS fulfilment partner in Austria according to the agreement
between the Austria ACO and such fulfilment partner. In the event EBOOKERS
ceases to use a fulfilment partner in Austria and EBOOKERS opens an EBOOKERS
Location in Austria, then the reimbursement hereunder would be paid to such
EBOOKERS Location. In the event EBOOKERS is required to address a different
repayment process with its fulfilment provider then Amadeus will work in good
faith with EBOOKERS to address such a scenario to EBOOKERS reasonable
satisfaction.
EBOOKERS will be responsible for communicating the above procedures and the
other relevant terms and conditions of this Amendment to the applicable EBOOKERS
Locations. For clarification, EBOOKERS represents and warrants that it is
entitled to act for and on behalf of the applicable EBOOKERS Locations with
regard to the declarations which are given in this Amendment and agrees to
indemnify Amadeus and/or the applicable Amadeus ACO for any claims or damages
resulting from a breach of this warranty.
§ 2 Amount of reimbursement
Given its purely provisional and compensatory nature, the Amadeus ACO’s
reimbursement of the LH/LX Preferred Surcharge is subject to the following
conditions:

  •   the applicable EBOOKERS Location pays to Lufthansa/Swiss the LH/LX
Preferred Fare Surcharge in the amount of (***) Euro (plus applicable VAT)
charged by Lufthansa or (***) Swiss Francs in Switzerland (plus applicable VAT)
charged by Swiss per Segment;     •   neither the applicable EBOOKERS Location
nor EBOOKERS will receive from Lufthansa and/or Swiss any compensation,
reimbursement, discount or waiver of the LH/LX Preferred Surcharge directly or
through any other such mechanisms agreed outside of the Lufthansa/Swiss
Preferred Fare Program agreement, and which effectively represent a reduction,
reimbursement, discount or waiver of part of/or the totality of the LH/LX
Preferred Fare Surcharge (in each case a “Reduction”);     •   if the applicable
EBOOKERS Location and/or EBOOKERS receive a Reduction, it shall provide the ACM
txt/pdf data to Amadeus and/or the applicable Amadeus ACO;     •   any charge
related to the Lufthansa/Swiss Preferred Fare Program that the applicable
EBOOKERS Location chooses to charge its traveller clients may only be related to
the existence of the LH/LX Preferred Fare Program in general and not to the use
of the Amadeus System. Reasonable efforts should be made to avoid that these

 



--------------------------------------------------------------------------------



 



      charges will become a competitive disadvantage to Amadeus versus other
Amadeus competitors. Any communication on such charge must be explicit in this
respect. If this provision is breached, Amadeus reserves the right to be
refunded for any amount reimbursed.

  •   In case of a Reduction, such EBOOKERS Location (or EBOOKERS) shall inform
Amadeus immediately. In this circumstance the reimbursement of (***) Euro (plus
applicable VAT) for Lufthansa or (***) Swiss Francs in Switzerland (plus
applicable VAT) for Swiss shall be reduced according to the Reduction.

§ 3 Charges for GK segments
If the applicable EBOOKERS Location books Lufthansa and/or Swiss flights in any
other system, e.g. by using screen scraping tools, and if such EBOOKERS Location
uses Amadeus or applicable Amadeus ACO infrastructure by creating GK segments,
Amadeus or the applicable Amadeus ACO shall be entitled to charge a reasonable
price per GK segment.
§ 4 Open book provision, penalty

  1.   On request of Amadeus and/or the applicable Amadeus ACO with a minimum of
10 days notice up to a maximum of twice per year commencing with the Amendment
Effective Date, EBOOKERS and/or the applicable EBOOKERS Locations, will permit
Amadeus and/or the applicable Amadeus ACO to allow an external auditor or law
firm (which are under a professional non-disclosure obligation) to audit the
EBOOKERS’ and/or EBOOKER Locations’ records and documentation related to the
subject matter of this Amendment in order to confirm compliance with this
Amendment.     2.   If Amadeus discovers, through the audit or otherwise, that
EBOOKERS and/or the applicable EBOOKERS Location has received a Reduction and
EBOOKERS and/or the applicable EBOOKERS Location has failed to repay Amadeus for
such amount, then EBOOKERS agrees to reimburse Amadeus for such unpaid amounts,
plus a penalty equal to 25% of the unpaid amounts in addition to the direct
costs of any expenses incurred by Amadeus in carrying out such audit. No
penalties will be payable for unintentional errors.

§ 5 Business Continuity
Payment of the LH/LX Preferred Surcharge is a significant expense to Amadeus
and/or the applicable Amadeus ACOs and of significant value to EBOOKERS and
EBOOKERS Locations. Accordingly, subject to any express termination rights in
the Agreement, EBOOKERS confirms that it and the EBOOKERS Locations will
maintain business continuity with Amadeus during a period of 12 months after the
Amendment Effective Date except in the event the Amadeus ACO does not continue
the reimbursement described herein and the applicable EBOOKERS Locations are
still obliged to pay the LH/LX Preferred Surcharge and this still constitutes a
competitive disadvantage to the applicable EBOOKERS Location or if the LH/LX
Preferred Fare Program is terminated within four weeks after the Amendment
Effective Date. In the event that business continuity is not maintained prior to
30th of June 2009, the following will apply:

  1.   Subject to points 2 and 3 below, EBOOKERS will reimburse the Amadeus ACO
a percentage of the total LH/LX Preferred Surcharge reimbursements made, equal
to the percentage of Net Segments which are not maintained with Amadeus
(compared with the 12 month period prior to the Amendment Effective Date.) By
way of example if 90% of business continuity is maintained then, subject to
(2) and (3) below, EBOOKERS will repay 10% of the amount of the Amadeus ACO’s
total reimbursed LH/LX Preferred Surcharges.

 



--------------------------------------------------------------------------------



 



  2.   If EBOOKERS maintains business continuity in at least one of the 6 month
periods described in point 3 below, then any amount repayable to the Amadeus ACO
under point 1 above will be reduced by 50%.     3.   If the business continuity
goal is not achieved, no reimbursement will be required from EBOOKERS provided
that EBOOKERS achieves at least (***) Net Segments for each of the following two
6 month time periods: 1 July 2008 — 31 December 2008 and 1 January 2009 — 30
June 2009. Net Segment shortfalls from this (***) target in the first 6 month
period may be made up in the second 6 month period. Whether or not any
reimbursement is payable by EBOOKERS will be determined at the end of these two
6 month periods, i.e., after 30 June 2009.

This provision shall survive any termination of this Amendment.
§ 6 Duration of Reimbursement

(1)   This Amendment automatically terminates (i) upon 6 weeks prior written
notice, or (ii) as of the termination or modification effective date (Amadeus
will provide confirming notice of such termination or modification within a
reasonable period of time), whichever is earlier, if:

  (a)   Lufthansa should terminate or modify the Lufthansa/Swiss Preferred Fare
Program, or     (b)   Amadeus reaches an agreement with Lufthansa to fully or
partially waive the LH/LX Preferred Fare Surcharge.

(2)   Amadeus is entitled to terminate this Amendment at any time with a notice
period of 4 weeks to take effect at the earliest as of 31st December 2008.   (3)
  Furthermore, Amadeus is entitled to terminate this Amendment upon 6 weeks
written notice, or as of the termination or modification effective date (Amadeus
will provide confirming notice of termination within a reasonable period of
time), whichever is earlier, in case other airlines implement comparable
programs in Germany, Austria and/or Switzerland.

§ 7 Confidentiality
In addition to all confidentiality obligations between the Parties, it is
emphasized that the terms and conditions of this Amendment are strictly
confidential and may not be disclosed to any third party absent Amadeus’ express
written consent. The appropriate disclosures may be made to the EBOOKERS
Locations as necessary to ensure compliance with this Amendment. EBOOKERS will
require the EBOOKERS Locations to keep all terms and conditions of this
Amendment strictly confidential and not disclosed to any third party. EBOOKERS
will be responsible for the EBOOKERS Locations’ compliance with this
confidentiality obligation.
All other terms and conditions of the Agreement remain in full force and effect
except as modified by the above.
Agreed and Accepted:

             
Amadeus IT Group, S.A.
      EBOOKERS LTD    
 
           
/s/ Gillian Gibson
      /s/ Alan Josephs    
 
     
 
   

             
Signature
      Signature    
 
           
Name: Gillian Gibson
      Name: Alan Josephs    
Title: Group Vice President
      Title: MD    
Date: 10/11/08
      Date: 15/10/08    

 